              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
     v.                                )     Case No. 20-00070-CR-W-HFS
                                       )
DONALD I. FRENCH                       )
                                       )
Defendant.                             )



                                       ORDER

      On June 2, 2020, defendant executed a Consent to Entry of Felony Plea

Before Magistrate Lajuana M. Counts (Doc. 12), and a hearing was held formally

memorializing defendant’s guilty plea. Judge Counts determined that the guilty

plea to Count One of the Indictment charging defendant with a violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2) - that is, being a felon in possession of a firearm

– was knowledgeable and voluntary and that the offense was supported by an

independent basis in fact containing each essential element of the offense.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 13) and ACCEPT defendant’s guilty


          Case 4:20-cr-00070-HFS Document 15 Filed 06/25/20 Page 1 of 2
plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




SO ORDERED.

                                       s/ HOWARD F. SACHS
                                       HOWARD F. SACHS
                                       UNITED STATES DISTRICT JUDGE

June 25, 2020

Kansas City, Missouri




        Case 4:20-cr-00070-HFS Document 15 Filed 06/25/20 Page 2 of 2
